Case: 21-40767     Document: 00516461784         Page: 1     Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   September 7, 2022
                                  No. 21-40767
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Melvin Anderson,

                                                           Petitioner—Appellant,

                                       versus

   Charles Daniels, Warden, USP Beaumont,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CV-530


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Melvin Anderson, federal prisoner # 82106-020, appeals the dismissal
   of his 28 U.S.C. § 2241 petition in which he sought to challenge the decision
   of the United States Parole Commission (USPC) to deny him parole. He
   argues that the USPC did not issue a notice of action denying him parole and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40767      Document: 00516461784           Page: 2   Date Filed: 09/07/2022




                                     No. 21-40767


   that the document in the record purporting to be a notice of action, dated
   June 12, 2019, is a fabrication. He also argues that he has satisfied the
   requirements of 18 U.S.C. § 4206(d) and that his prison disciplinary record
   is exaggerated and provided no grounds for denying him parole. He also
   moves this court for appointment of counsel and for leave to file exhibits to
   his reply brief as a supplemental brief.
          “In an appeal from the denial of habeas relief, this court reviews a
   district court’s findings of fact for clear error and issues of law de novo.”
   Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). The USPC has broad
   discretion in making parole determinations, and this court’s review of a
   parole decision is “quite circumscribed.” Van Etten v. United States Parole
   Comm’n, 96 F.3d 145, 145 (5th Cir. 1996). Accordingly, this court reviews
   the decision only to determine whether there is some evidence in the record
   to support the USPC’s decision.” Simpson v. Ortiz, 995 F.2d 606, 608 (5th
   Cir. 1993); see Van Etten, 96 F.3d at 145.
          Anderson’s unsupported assertion that the notice of action contained
   in that file is fraudulent and that the Respondent failed to produce a certified
   copy of the document is belied by the record and is insufficient to show error
   in the district court’s findings. See Jeffers, 253 F.3d at 830. Furthermore,
   there is evidence in the record to support the decision to deny Anderson
   parole. See Simpson, 995 F.2d at 608; Van Etten, 96 F.3d at 145. Therefore,
   Anderson has not shown any error in the district court’s decision to dismiss
   his § 2241 petition on the motion of the Respondent.
          Accordingly, we affirm the judgment. Anderson has not made the
   showing for appointment of counsel. See Wardlaw v. Cain, 541 F.3d 275, 279
   (5th Cir. 2008).     Further, his motion to file a supplemental brief is
   unnecessary because the documents are part of the record.
          AFFIRMED; MOTIONS DENIED.




                                          2